DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 ll. 2 recites “a curvature” is unclear if this is the same or different from “a curvature” at one section of the shingle edge previously recited in claim 11 ll. 13.
	Claim 13 ll. 2 recites “a curvature” is unclear if this is the same or different from “a curvature” at one section of the shingle edge previously recited in claim 11 ll. 13.
	Claim 14 ll. 1 recites “a predefined combustion chamber wall” is unclear if this is the same or different from “at least one curved combustion chamber wall” previously recited in claim 11 ll. 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco-Tougas (7093439).
Regarding claim 1
	Pacheco-Tougas discloses a combustion chamber assembly group, comprising 
- a combustion chamber (16 Fig 1) for an engine that comprises at least one curved combustion chamber wall (12, 14) extending along two spatial directions (walls 12, 14 curved along the axial direction in Fig 1, and the circumferential direction in Fig 2A, i.e. two spatial directions), and 
- at least one combustion chamber shingle (20) that is affixed at an inner side of the combustion chamber wall (shingle 20 mounted to an inner side of wall 12) and has a shingle edge (shingle edge annotated in Fig 1 below) that defines an outer contour of the combustion chamber shingle (outer contour of shingle 20 being a curve shown in Fig 2A), 
wherein 
for an at least sectional abutment of the shingle edge at the combustion chamber wall (shingle edge abuts combustion wall 12 as annotated in Fig 1) at a minimum clamping force (clamping force by bolts 28) in an operational state of the engine (Fig 1 interpreted to be an .

    PNG
    media_image1.png
    551
    1145
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    810
    981
    media_image2.png
    Greyscale

Claim(s) 1-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (4191011).
Regarding claim 1
Sweeney discloses a combustion chamber assembly group (Abstract), comprising 
- a combustion chamber (118 Fig 1) for an engine (gas turbine engine) that comprises at least one curved combustion chamber wall (outer layer 60b) extending along two spatial directions (axial direction in Fig 2 and circumferential direction in Fig 3), and
- at least one combustion chamber shingle (60c) that is affixed at an inner side of the combustion chamber wall (shingle 60c affixed to inner side of wall 60b) and has a shingle edge 
wherein 
for an at least sectional abutment (shingle 60c abutting wall 60b) of the shingle edge at the combustion chamber wall at a minimum clamping force (ring 86 clamping shingle 60c and wall 60b in place in Fig 2) in an operational state of the engine (interpreted to be the state in Fig 2), the combustion chamber shingle has a curvature (a curvature is interpreted to be a curved segment, https://www.dictionary.com/browse/curvature, shingle 60c having a curved segment in Fig 3) at least at one section of the shingle edge that differs with respect to at least one of the spatial directions (circumferential direction in Fig 3) from a curvature of the combustion chamber wall (wall 60b having a curved segment disposed radially outward, thus separate and distinct from the curve segment of shingle 60c, thus they are two different curvatures, as seen in Fig 3) with respect to this spatial direction (Fig 3), in a mounting state (Fig 3) in which the combustion chamber shingle (60c) can be mounted at the combustion chamber wall (60b).

    PNG
    media_image3.png
    711
    1121
    media_image3.png
    Greyscale

Regarding claim 2
	Sweeney discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the curvature at least at one section of the shingle edge (a shorter length segment of shingle 60, i.e. smaller, is interpreted to be the curvature of the shingle edge as annotated in Fig 3) is smaller with respect to at least one of the spatial directions (circumferential direction) than the curvature of the combustion chamber wall (a longer length segment of wall 60b is interpreted to be the curvature of the wall) with respect to this spatial direction.
It is noted that in the instant specification, the shingle edge has a smaller radius of curvature than the radius of curvature of the combustion chamber wall.  However, the claim does not require the curvature to be a radius of curvature, thus the curvature is broadly interpreted to be a curved segment.

    PNG
    media_image4.png
    898
    956
    media_image4.png
    Greyscale

Regarding claim 3
	Sweeney discloses the combustion chamber assembly group according to claim 2.
Sweeney further discloses wherein a ratio between the curvature of the combustion chamber wall and the smaller curvature at the at least one section of the shingle edge is in the range from 1.03 to 1.4 (a curved segment of wall 60b having a length that is 1.2x longer than a length of a curved segment of shingle 60 is interpreted to be the curvature of the combustion 

    PNG
    media_image5.png
    898
    956
    media_image5.png
    Greyscale

Regarding claim 4
	Sweeney discloses the combustion chamber assembly group according to claim 3.
Sweeney further discloses wherein the ratio between the curvature of the combustion chamber wall and the smaller curvature at the at least one section of the shingle edge is in the range from 1.03 to 1.2 (a curved segment of wall 60b having a length that is 1.2x longer than a 
Regarding claim 5
	Sweeney discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the curvature at least at one section of the shingle edge (a longer length segment of shingle 60, i.e. larger, is interpreted to be the curvature of the shingle edge as annotated in Fig 3) is larger with respect to at least one of the spatial directions (circumferential direction) than the curvature of the combustion chamber wall (a shorter length segment of wall 60b is interpreted to be the curvature of the wall) with respect to this spatial direction.

    PNG
    media_image6.png
    898
    956
    media_image6.png
    Greyscale

Regarding claim 6
	Sweeney discloses the combustion chamber assembly group according to claim 5.
Sweeney further discloses wherein a ratio between the curvature of the combustion chamber wall and the larger curvature at the at least one section of the shingle edge is in the range from 0.7 to 0.98 (a curved segment of wall 60b having a length that is 0.85x shorter than a length of a curved segment of shingle 60 is interpreted to be the curvature of the combustion 

    PNG
    media_image7.png
    898
    956
    media_image7.png
    Greyscale

Regarding claim 7
	Sweeney discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein a first curvature at least at one first section of the shingle edge (a shorter circumferential length segment of shingle 60, i.e. smaller, is interpreted to be the first curvature of the shingle edge as annotated in Fig 3) is smaller with respect to at least 
a second curvature at least at one second section of the shingle edge (a longer axial length segment of shingle 60, i.e. larger, is interpreted to be the second curvature of the shingle edge as annotated in Fig 2) is larger with respect to at least one second spatial direction (axial direction in Fig 2) of the two spatial directions than the curvature of the combustion chamber wall (a shorter length segment of wall 60b is interpreted to be the curvature of the wall) with respect to this second spatial direction (axial direction in Fig 2).

    PNG
    media_image8.png
    711
    1121
    media_image8.png
    Greyscale

Regarding claim 8
	Sweeney discloses the combustion chamber assembly group according to claim 1.

a second curvature at least at one second section of the shingle edge (a shorter axial length segment of shingle 60, i.e. smaller, is interpreted to be the second curvature of the shingle edge as annotated in Fig 2) is also smaller with respect to at least one second spatial direction (axial direction in Fig 2) of the two spatial directions than the curvature of the combustion chamber wall (a longer length segment of wall 60b is interpreted to be the curvature of the wall) with respect to this second spatial direction (axial direction in Fig 2).

    PNG
    media_image9.png
    711
    1121
    media_image9.png
    Greyscale

Regarding claim 9
Sweeney discloses the combustion chamber assembly group according to claim 1.
Sweeney further discloses wherein the combustion chamber wall (60b Figs 1-3) extends along 
- an axial direction (Fig 1) which is substantially parallel to a flow direction through the combustion chamber (wall 60b extends along axial direction where a combusted gas flows), and 
- along a circumferential direction (Fig 3) that extends along a circular path (circular path of wall 60b in Fig 3) about the axial direction.
Regarding claim 10
Sweeney discloses a gas turbine engine (abstract) with a combustion chamber (Fig 1) that comprises at least one combustion chamber assembly group according to claim 1.
Regarding claim 11

Sweeney further discloses a method for producing a combustion chamber assembly group, wherein a combustion chamber (118 Fig 1) for an engine is provided, which comprises at least one curved combustion chamber wall (60b) extending along two spatial directions (axial direction in Fig 2 and circumferential direction in Fig 3), as well as at least one combustion chamber shingle (60c) that is to be affixed at an inner side of the combustion chamber wall (shingle 60c affixed to inner side of wall 60b) and has a shingle edge (edges of shingle 60c annotated in Figs 2-3) that defines an outer contour of the combustion chamber shingle (both edges defining a curved outer contour of shingle 60c), 
wherein 
for an at least sectional abutment (shingle 60c abutting wall 60b) of the shingle edge at the combustion chamber wall at a minimum clamping force (ring 86 clamping shingle 60c and wall 60b in place in Fig 2) in an operational state of the engine (interpreted to be the state in Fig 2), the combustion chamber shingle is mounted to the combustion chamber wall in a mounting state (shingle 60c mounted to wall 60b) in which the combustion chamber shingle at least at one section of the shingle edge has a curvature (curvature is interpreted to be a curved segment, https://www.dictionary.com/browse/curvature, shingle 60c having a curved segment in Fig 3) with respect to at least one of the spatial directions that differs from the curvature of the combustion chamber wall (wall 60b having a curved segment disposed radially outward, thus separate and distinct from the curve segment of shingle 60c, thus they are two different curvatures, as seen in Fig 3) with respect to this spatial direction (Fig 3).
Regarding claim 13
	Sweeney discloses the method according to claim 11.

Regarding claim 15
	Sweeney discloses the method according to claim 11.
Sweeney further discloses wherein the curvatures of the combustion chamber wall and the combustion chamber shingle (curved segments of wall 60b and shingle 60c in Fig 2) are adjusted to each other in order to obtain an abutment (shingle 60c abutting wall 60b via clamping force by ring 86) of at least a certain section of the shingle edge with the minimum clamping force (exerted by ring 86) in the operational state of the engine (interpreted to be the operating state in Fig 2).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Ruthemeyer (7452183).
Regarding claim 12
Sweeney discloses the method according to claim 11.
Sweeney further discloses the at least one section of the shingle edge has a curvature with respect to at least one of the two spatial directions that differs from the curvature of the combustion chamber wall with respect to this spatial direction (curved segment of shingle 60c is different circumferentially from curved segment of wall 60b in Fig 3).
Sweeney is silent on the difference being from a predetermined measure, and the predetermined measure is determined depending on a temperature difference between the combustion chamber shingle and the combustion chamber wall in the operational state of the engine.
However, Ruthemeyer teaches a casing assembly in a gas turbine engine subjected to hot combustion gas (turbine shroud exposed to hot combusted gas, Abstract), wherein the casing assembly (Figs 6A-B) comprising a plurality of walls (144, 160) abutting a plurality of shingles (158, 154) and the walls and the shingles are subjected to a temperature difference (shingles 158, 154 disposed radially inward thus closer to the exhaust flow, i.e. subjected to higher temperature than walls 144, 160 in Fig 5).
Ruthemeyer further teaches that it would be advantageous to know the temperature difference to determine the different curvatures of the shingles and the walls. This is because in Fig 4A at cold condition during the mounting state, the shingles and walls have substantially the same radius of curvature and abut against each other without gaps. However due to the temperature difference during hot operating condition as seen in Fig 4B, each of the shingles 58, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the curvatures of the combustion chamber wall and the combustion chamber shingle in Sweeney based on a predetermined measure being a temperature difference between the combustion chamber shingle and the combustion chamber wall in the operational state of the engine, as suggested and taught by Ruthemeyer, in order to know how to mis-match the curvatures of the combustion chamber wall and the combustion chamber shingles during mounting,  such that during hot operations, the combustion chamber shingle and the combustion chamber wall can deformed according to the temperature difference, thus eliminating thermal expansion where gaps are formed between and the wall and the shingle and preventing undesirable flow leakage.
Regarding claim 14
	Sweeney discloses the method according to claim 11.
Sweeney further discloses a predefined combustion chamber wall (60a, 60b Fig 3) and the combustion chamber shingle (60c).
Sweeney is silent on the combustion chamber shingle is deformed and correspondingly curved to obtain the different curvatures.
However, Ruthemeyer teaches a casing assembly in a gas turbine engine subjected to hot combustion gas (turbine shroud exposed to hot combusted gas, Abstract), the casing assembly (Figs 6A-B) comprising a plurality of walls (144, 160) and a plurality of shingles (158, 154). 
Ruthemeyer further teaches that it would be advantageous to have the shingles deformed into different curvatures during hot operations. This is because in Fig. 4A prior to deformation of the shingles during cold mounting state, the shingles and walls are abutting against each other without gaps. However during hot operating condition as seen in Fig 4B, each of the shingles 58, 54 and wall 44, 60 heat up according to their own temperature response and form gaps in between the shingles and the walls resulting in undesirable flow leakage. Specifically, flange 54 being exposed to higher temperature will expand and change its curvature which causes a gap G, (Col 4 ll. 5-27). Therefore, Ruthemeyer teaches in Fig. 6A to intentionally form mis-matching of the curvatures of the shingles and the walls (Col 5 ll. 15-34), such that during hot operations in Fig. 6B, the shingles and the walls will deform into different desirable curvatures that eliminate gap G and prevent flow leakage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to allow the curvatures of the combustion chamber wall and the combustion chamber shingle in Sweeney to deform and correspondingly curved to obtain the different curvatures by intentionally mis-match the curvatures of the combustion chamber wall and the combustion chamber shingles, as suggested and taught by Ruthemeyer, in order to eliminate undesirable expansion during hot condition where a gap is formed between and the wall and the shingle resulting in flow leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.